THOMPSON, J.
Marco L. Williams seeks a belated appeal from the order denying his motion to set aside plea. See generally Fla. R.App. P. 9.141(c). On June 8, 2005, the circuit court denied Williams’ motion, but a formal written order was not entered at that time. Instead, a court minutes form was signed by a court clerk, indicating that the motion had been denied. Williams’ petition for belated appeal was filed on January 18, 2006. After this court issued a show cause order, the circuit court rendered a formal written order denying the motion to set aside plea on February 6, 2006.
The court minutes form did not constitute a final order, and it could not have been appealed. See State v. Wagner, 863 So.2d 1224 (Fla.2004). Because the formal written order was rendered after the petition for belated appeal was filed, and the thirty day period for taking an appeal has not expired, the petition is premature and must be dismissed. Williams must file his notice of appeal within thirty days of February 6, 2006, the rendition date of the order denying his motion to set aside plea.
PETITION DISMISSED.
PLEUS, C.J. and ORFINGER, J., concur.